UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 22, 2014 MUELLER INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Delaware 1-6770 25-0790410 (State or other (Commission File (IRS Employer jurisdiction of Number) Identification No.) incorporation) 8285 Tournament Drive Suite 150 Memphis, Tennessee (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (901) 753-3200 Registrant's Former Name or Address, if changed since last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On July 22, 2014, the Registrant issued a press release announcing earnings for the quarter ended June28,2014.A copy of the press release announcing the second quarter 2014 earnings is attached as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Press release, dated July 22, 2014 reporting second quarter 2014 earnings. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. MUELLER INDUSTRIES, INC. By: /s/ Jeffrey A. Martin Name: Jeffrey A. Martin Title: Chief Financial Officer and Treasurer Date:July 22, 2014 3 Exhibit Index Exhibit No. Description Press release, dated July 22, 2014.
